Citation Nr: 1137335	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-01 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for residuals of right ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection for residuals of right ankle fracture, with a noncompensable evaluation assigned, effective August 20, 2006.

In a VA Form 9 received in January 2007, the Veteran requested a hearing before the Board to be held at the RO (Travel Board hearing).  In January 2008, he received notice of the Travel Board hearing scheduled for March 5, 2008, and was informed that if he failed to appear or request a postponement, the case would proceed as though the request for a hearing had been withdrawn.  The Veteran failed to appear for the travel board hearing and did not request postponement.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011). 



FINDING OF FACT

The Veteran's right ankle disability has been manifest since the effective date of service connection by pain with full dorsiflexion and mildly limited plantar flexion of the right ankle without ankylosis, malunion of the os calcis or astragalus, or required surgery of any kind.



CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of right ankle fracture have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002)  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a VA examination in October 2006 for evaluation of his right ankle disability.  

In an October 2010 letter, he was notified that he was going to be scheduled for a third VA examination in accordance with the August 2010 Board remand.  VA received notice from the examining facility that the Veteran failed to report for the scheduled examination.  

When a claimant fails to report for scheduled examination in connection with an original claim, without good cause, the claim will be considered on the basis of the evidence of record.  38 C.F.R. § 3.655 (2011).  

The October 2010 letter informed the Veteran of the consequences for failing to appear for this examination.  The August 2011 supplemental statement of the case (SSOC) again notified the Veteran of the consequences for his failure to report to the examination without good cause.  He has not asserted any reason or good cause for his failure to appear. 

The Veteran is presumed to have been properly notified of the examination .  Kyhn v. Shinseki, 23 Vet. App. 335 (2010).  The record contains no evidence to rebut that presumption.

VA has satisfied its obligation to assist the Veteran in scheduling a VA examination.  By regulation, VA has no further duty to assist him with this claim.  38 C.F.R. § 3.655.

The issue on appeal was previously before the Board in October 2010, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was scheduled for a VA examination to address the issue on appeal.  As noted above, he failed to report.  A SSOC was issued in August 2011.  Since the record reflects compliance with the October 2010 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran's service-connected right ankle disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5270, for ankylosis of the ankle.  As discussed below, a rating under Diagnostic Code 5271 is more appropriate because the record demonstrates mild limitation of motion of the ankle and no evidence of ankylosis.  Regardless, an initial compensable rating is not warranted under Diagnostic Code 5270, 5271, or any other rating code.  

Full range of motion of an ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2011).  

Under the rating schedule, limitation of motion of an ankle is rated at 10 percent if moderate, and 20 percent if marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.   If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These  determinations are, if feasible, be expressed in terms of the  degree of additional range-of-motion loss due to any weakened  movement, excess fatigability, incoordination, flare-ups, or  pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011). 

Service treatment records reveal a small right posterior malleolus fracture in March 2006.  He was placed in a fracture boot and then in a lace up ankle brace.  In June 2006, he was noted with decreased range of motion, decreased strength of 4/5, and improving pain.  

The Veteran received a VA examination in October 2006 where he reported fracturing his ankle at the tibia in 2005.  According to the VA examiner, the Veteran denied constant pain, stiffness, swelling, heat, redness, instability or locking.  Bending his ankle caused flare-ups involving severe pain, which he rated as a seven out of ten, stated that it occurred every day and required rest for at least an hour.  X-rays revealed ossification of the interosseous membrane from the distal fibular shaft suggestive of a remote trauma and intact joint space.  The examiner diagnosed a healed right ankle fracture.  

The examiner measured the range of ankle motion and found dorsiflexion to 32 degrees, with pain beginning at 20 degrees, and plantar flexion to 32 degrees without pain.  Eversion was possible to 30 degrees without pain and inversion was possible to 20 degrees without pain.  The examiner stated the range of motion of the right ankle was not additionally limited by pain, fatigue, weakness or lack of endurance.  However, the examiner did not discuss whether right ankle range of motion was further limited by flare-ups.  

In a November 2006 notice of disagreement and a December 2006 VA Form 9, the Veteran reported that he experienced constant pain and swelling.  He reported through his representative in a September 2010 brief that his constant severe right ankle pain limited his range of motion at times and limited his mobility.  

The Board remanded the claim in October 2010 in order to evaluate the current severity of his right ankle disability and determine whether there was additional limitation of motion during flare-ups.  Unfortunately, the Veteran failed to appear for the scheduled VA examination.  The results of that examination may have produced evidence warranting an increased rating.  However, the claim must now be decided based on the evidence of record.  38 C.F.R. § 3.655.  
 
The evidence of record demonstrates full dorsiflexion and mildly limited plantar flexion of the right ankle.  There is no evidence of arthritis or any degree of ankylosis.  Moreover, there is no evidence of malunion of the os calcis or astragalus or surgery on the right ankle.  Therefore, a compensable rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5270, 5272-5274.  

The record does show; however, that the Veteran has some limitation of motion, pain and ossification of the interosseous membrane from the distal fibular shaft.  

The provisions of 38 C.F.R. § 4.59 (2011), provide that:

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

These provisions potentially apply to all musculoskeletal disabilities.  Burton v. Shinseki, No.09-2873 (U.S. Vet. App. Aug. 4, 2011).  Inasmuch as the Veteran has been shown to have a painful right ankle joint due to healed joint and has evidence of joint pathology documented by X-ray; his disability warrants the minimum compensable rating for right ankle disability-10 percent.

Given that he has full dorsiflexion, and only a slight loss of plantar flexion, and has not been shown to have additional loss due to functional factors, and evaluation in excess of 10 percent is not warranted under DC 5271.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's residuals of right ankle fracture manifested by symptoms such as mild limitation of plantar flexion, normal dorsiflexion, and pain.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.

Total Rating

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The Veteran has not reported that he is unemployed or that his service-connected disability causes him to be unemployable.  There is no other evidence to that effect in the claims folder.  Accordingly, further consideration of entitlement to TDIU is not required.


ORDER

An initial rating of 10 percent for residuals of right ankle fracture is granted, effective August 20, 2006.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


